Citation Nr: 0025652	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  He died on October [redacted], 1995.  The 
appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1997 rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant filed a notice of disagreement in May 
1997.  A statement of the case was issued in January 1999.  
The appellant filed a substantive appeal in April 1999.  She 
testified at a personal hearing at the RO in October 1999.

The Board observes that the substantive appeal received in 
April 1999 appears at first glance to be outside of either 
the one year period from the January 1997 rating decision or 
the 60 day period from the January 1999 statement of the 
case.  However, the January 1999 statement of the case 
informed the appellant that the appeal was from an October 
1998 rating decision.  For reasons hereinafter discussed, the 
Board finds that the appeal is actually from the January 1997 
rating decision.  In view of the fact that the appellant was 
relying on the dates set forth in the statement of the case, 
the Board finds that the April 1999 substantive appeal must 
be viewed as timely.  Accordingly, the Board has jurisdiction 
over the appeal.  38 U.S.C.A. § 7105(a).



FINDING OF FACT

The claims file includes medical evidence of a nexus between 
the cause of the veteran's death and a service-connected 
disability described for rating purposes as pleural cavity 
wound with hemothorax, residual gunshot wound.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board believes that a brief 
summary of the facts is necessary to clarify the nature of 
the issue on appeal in light of recent judicial decisions.  

The record reveals that, in combat in World War II, the 
veteran sustained a gunshot wound to the right of the 
sternum, with hemothorax.  A VA chest X-ray in December 1948 
was suggestive of bronchiectasis.  At the time of the 
veteran's death, service connection was in effect for pleural 
cavity wound, with hemothorax, residual of a gunshot wound, 
evaluated as 40 percent disabling.

In December 1995, after the veteran's death, the appellant 
filed VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation, If 
Applicable).  With her claim, she submitted a copy of the 
veteran's death certificate, which was signed by James N. 
Passias, D.O.  The death certificate listed the cause of the 
veteran's death as respiratory failure due to or as a 
consequence of stroke.  A rating decision in January 1996 
denied entitlement to service connection for the cause of the 
veteran's death on the basis that there was no evidence that 
the veteran's death was related to his service connected 
disability.  The rating decision also denied entitlement to 
dependents' educational assistance.  In January 1996, the RO 
notified the appellant of the rating action.

In May 1996, the appellant wrote to the RO and requested 
"another review" of her claim.  She stated that the veteran 
had died of lung problems and not of a stroke, as shown on 
the death certificate.  She enclosed a copy of an affidavit 
by Dr. Passias, dated in May 1999, correcting the death 
record to read that the veteran's cause of death was 
respiratory failure due to or as a consequence of COPD 
(chronic obstructive pulmonary disease).  A rating decision 
in May 1996 again denied entitlement to service connection 
for the cause of the veteran's death and dependents' 
educational assistance, and stated that there had been no 
reference by Dr. Passias to the veteran's service connected 
wounds.

In response to the rating decision of May 1996, the appellant 
submitted a copy of a statement by Dr. Passias, dated in 
December 1996, in which he said, "[The veteran] experienced 
many medical problems associated with his left lung and his 
final illness involved his left lung."  A rating decision in 
January 1997 again denied entitlement to service connection 
for the cause of the veteran's death, and stated that the 
evidence did not show that the veteran's service connected 
conditions caused his death.

In May 1997, in response to the rating decision of January 
1997, the appellant submitted copies of: the original death 
certificate; Dr. Passias' statement of December 1996; and a 
statement in support of claim, in which she said that the 
veteran had not died of a stroke and Dr. Passias had 
corrected the error on the death certificate.  She also 
submitted a new VA Form 21-534, in which she said , "Veteran 
died with lung complications.  He was wounded in the chest in 
WW2.  It is felt the GSW residuals contributed to the death 
of the veteran."

It appears from the January 1999 statement of the case and 
the December 1999 supplemental statement of the case that the 
RO has viewed the appeal as limited to service connection for 
the cause of the veteran's death as a result of tobacco use 
during service or nicotine dependence acquired in service.  
However, the appellant's written communication to the RO in 
May 1997 reasonably expressed disagreement with the RO's 
determination and thus constituted an appeal-initiating 
notice of disagreement with the RO's denial of service 
connection for the cause of the veteran's death.  Her 
dissatisfaction with the RO's repeated denials of her claim 
clearly was the reason that she advanced the theory that the 
veteran's service connected disability contributed to his 
death from lung disease and submitted supporting documents.  
See Gallegos v. Gober, No. 99-106 (U. S. Vet. App. Aug. 11, 
2000).  It is clear from subsequent communications, including 
her April 1999 substantive appeal that she has continued to 
argue a connection the World War II service-connected 
disability.  

In the present case, the appellant is advancing theories 
based on a relationship to a service-connected disability as 
well as due to tobacco use or nicotine dependence.  Under the 
circumstances, the Board concludes that the overall issue of 
service connection for cause of death contemplates both 
theories of recovery.  A similar situation was reviewed by 
the United States Court of Appeals for the Federal Circuit.  
In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), 
the possibility of a claimant advancing two separate theories 
of recovery in connection with the same claim was not only 
recognized, but it was held that once one of the theories was 
well-grounded, the entire claim was well-grounded as to all 
theories.  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).

Looking to the evidence, at the time of the veteran's death 
service connection had been established for disability of the 
pleural cavity due to a gunshot wound during World War II.  A 
private physician has offered an opinion that the veteran's 
left lung problems played a role in his death.  Under the 
well-grounded claims analysis, the evidence is presumed to be 
true.  King.  Based on this evidence, the appellant's claim 
on the basis of a relationship to the service-connected 
pleural cavity disability is well-grounded.  Accordingly, in 
light of Schroeder, the Board finds that the overall claim of 
entitlement to service connection for the cause of the 
veteran's death is well-grounded, and that all theories of 
recovery must be considered.   


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well-grounded.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand section of this decision. 


REMAND

With a well-grounded claim arises a duty to assist a claimant 
with the development of evidence.  38 U.S.C.A. § 5107(a).  
Further, when undertaking a review of the merits of a claim 
(as opposed to a well-grounded analysis), the provisions of 
38 U.S.C.A. § 5107(b) must be considered.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary consent 
to the release of medical records, the RO 
should contact James N. Passias, D.O. and 
request detailed reasons for his December 
11, 1996, statement that the veteran's 
final illness involved his left lung.  
Copies of all supporting medical 
treatment records should be requested.  

2.  The RO should then submit the claims 
file to an appropriate VA physician for a 
review and opinion as to whether it was 
at least as likely as not (a 50% or more 
likelihood) that the veteran's service-
connected disability of the pleural 
cavity played a principal or contributory 
role in his death.  A detailed rationale, 
with reasons for the examiners agreement 
or disagreement with the opinion of Dr. 
Passias, is requested.  

3.  After undertaking any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for the cause of the veteran's 
death is warranted on any theory, 
including as related to service connected 
disability as well as due to tobacco use 
during service or nicotine dependence 
acquired during service.  The appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case addressing the 
cause of death issue as to all theories.  
After the appellant and her 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to comply with judicial 
holdings.  The appellant and her representative are hereby 
advised that of the right to submit additional evidence and 
argument pertaining to all theories of service connection in 
connection with the issue which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


